DETAILED CORRESPONDENCE
Status of Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined in this application. This communication is a Non-Final Rejection in response to the Application filed on February 10, 2021.
Claim Objections
Claims 1-17 & 19 are objected to because of the following informalities:
Claim 1 recites the limitation “and/or” on line 8. To improve clarity of the claim, replacement of “and/or” with language such as -or- is recommended. Appropriate correction is required. Claims 2-17 are also objected to for being dependent on Claim 1. 
Claims 2 & 19 each appear to have a typographical/grammatical error in reciting “wherein the degradable polymer comprises an at least one degradable polymer” (emphasis added). Appropriate correction is required.
Claims 2, 13 & 19 each appear to repeat polymers in the Markush group – as non-limiting examples, polycaprolactone, polyethylene oxide. Deletion of all duplicate polymers is required.
Claims 4 & 19 each appear to have a typographical/grammatical error in reciting “an oil-soluble rubbers”. Appropriate correction is required.
Claim 16 appears to have a typographical/grammatical error in reciting “wherein the introducing comprising”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “diverting at least a portion of the treatment fluid” (emphasis added). As recited, the limitation encompasses embodiments where the entirety of the treatment fluid is diverted. In such instances, it is unclear how the plug is formed as the treatment fluid comprises the composite diverting particulates that form the plug. Appropriate correction and/or clarification is required. Claims 2-17 are also rejected for being dependent on Claim 1. 
Claim 5 recites the limitation “wherein the oil-soluble material has a melting point within about 5°C of bottomhole static temperature”. As recited, it is unclear whether this limitation refers to +5°C or -5°C of bottomhole static temperature. Also, is this the bottomhole static temperature of the subterranean formation into which the treatment fluid is introduced? Further, the term “about” is a relative term which renders the claim indefinite. The term “about”  is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “about” renders the scope of the claim indefinite as it is unclear as to the degree required to be considered “about” 5°C. Appropriate correction and/or clarification is required. 
 Claim 7 recites the limitation “oils derived from petroleum products”. It is unclear what this limitation encompasses. As such, the metes, bounds and scope of the claim are unclear. Appropriate correction and/or clarification is required. 
Claim 14 recites the limitation “further comprising allowing the composite diverting particulates to dissolve or degrade”. As recited, this step can occur in any order in the method. However, in the instance where the composite diverting particulates dissolve or degrade prior to the step of diverting, it is unclear how the step of diverting occurs. Appropriate correction and/or clarification is required. 
Claim 17 recites “wherein the degradable polymer comprises polyvinyl alcohol and is present in the composite diverting particulate in an amount of about 25% to about 75% based on a total weight of the composite diverting particulates, wherein oil-soluble material is present in the composite diverting particulates in an amount of about 25% to about 75% based on a total weight of the composite diverting particulates”. As recited, it is unclear whether the respectively claimed weight ranges are for each composite diverting particulate or for the composite diverting particulates collectively. Appropriate correction and/or clarification is required. 
Claim Rejections - 35 USC § 102/35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 11-15 & 18-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sinclair et al. (US 2006/0175059).
With respect to Claim 1, Sinclair discloses a method comprising: introducing a treatment fluid into a wellbore penetrating a subterranean formation (Sinclair: Sections [0002], [0021] & [0036]) wherein the treatment fluid comprises: a base fluid (Sinclair: Sections [0017] & [0027]); and composite diverting particulates, wherein the composite diverting particulates each comprise a degradable polymer and an oil-soluble material, wherein the composite diverting particulates at least partially plug a zone in the subterranean formation (Sinclair: Sections [0016]-[0021], [0038], [0039], [0061] & [0079]); and diverting at least a portion of the treatment fluid and/or a subsequently introduced fluid away from the zone (Sinclair: Sections [0002], [0029] & [0062]-[0077]). 
As Sinclair discloses one or more materials as instantly claimed and/or described, the material(s) is considered an “oil-soluble material” as instantly claimed. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Products of identical chemical composition cannot have mutually exclusive properties. A chemical and its properties are inseparable. Therefore, if a prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01 (I), In re Best, 562 F.2d at 1255, 195 USPQ at 433, Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985), In re Ludtke, 441 F.2d 660,169 USPQ 563 (CCPA 1971 ), Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934). Although these form paragraphs are directed towards product claims, they are relevant to the above rejected method claims; as the method claims attempt to delineate and further define details of inherent product behavior in the method claimed. 
To the extent there is any difference between the oil-soluble material of Sinclair’s disclosure and the oil-soluble material of the method as instantly claimed, the difference is considered minor and obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention.
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the Office may make a rejection under both 35 U.S.C.102 and 103, expressed as a 102/103 rejection. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C.103 and for anticipation under 35 U.S.C.102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430,433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C.102/103 rejection is appropriate for these types of claims as well as for composition claims.
With respect to Claim 2, Sinclair discloses and/or teaches the method as provided above with respect to Claim 1, and further discloses wherein the degradable polymer comprises at least one degradable polymer selected from the group as instantly claimed (Sinclair: Sections [0016]-[0021] & [0061]).
With respect to Claim 3, Sinclair discloses and/or teaches the method as provided above with respect to Claim 1, and further discloses “…wherein the degradable polymer comprises polyvinyl alcohol” (Sinclair: Sections [0016]-[0021] & [0061]).
With respect to Claim 4, Sinclair discloses and/or teaches the method as provided above with respect to Claim 1, and further discloses wherein the oil-soluble material comprises at least one material selected from the group as instantly claimed (Sinclair: Sections [0038], [0039] & [0079]).
With respect to Claims 5 -7, Sinclair discloses and/or teaches the method as provided above with respect to Claim 1, and further, as set forth above, as Sinclair discloses one or more “oil-soluble” materials as instantly claimed and/or described, the material(s) is considered to comprise the properties as respectively claimed. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Products of identical chemical composition cannot have mutually exclusive properties. A chemical and its properties are inseparable. Therefore, if a prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01 (I), In re Best, 562 F.2d at 1255, 195 USPQ at 433, Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985), In re Ludtke, 441 F.2d 660,169 USPQ 563 (CCPA 1971 ), Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934). Although these form paragraphs are directed towards product claims, they are relevant to the above rejected method claims; as the method claims attempt to delineate and further define details of inherent product behavior in the method claimed. 
To the extent there is any difference between the oil-soluble material of Sinclair’s disclosure and the oil-soluble material of the method as instantly claimed, the difference is considered minor and obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention.
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the Office may make a rejection under both 35 U.S.C.102 and 103, expressed as a 102/103 rejection. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C.103 and for anticipation under 35 U.S.C.102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430,433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C.102/103 rejection is appropriate for these types of claims as well as for composition claims.
With respect to Claim 8, Sinclair discloses and/or teaches the method as provided above with respect to Claim 1, and further discloses “…wherein the composite diverting particulates each comprise a first region comprising the degradable polymer and a second region comprising the oil-soluble material” (Sinclair: Sections [0016]-[0021], [0038], [0039], [0061] & [0079]). 
With respect to Claim 9, Sinclair discloses and/or teaches the method as provided above with respect to Claim 8, and further discloses “…wherein the oil-soluble material is coated with the degradable polymer” (Sinclair: Sections [0016]-[0021], [0038], [0039], [0061] & [0079]).
With respect to Claim 11, Sinclair discloses and/or teaches the method as provided above with respect to Claim 1, and further discloses “…wherein the composite diverting particulates each comprise a continuous phase of the degradable polymer and an internal phase of the oil- soluble material” (Sinclair: Sections [0016]-[0021], [0038], [0039], [0061] & [0079]).
With respect to Claim 12, Sinclair discloses and/or teaches the method as provided above with respect to Claim 1, and further discloses “…further comprising introducing an additional diverting agent into the zone, wherein the additional diverting agent forms a plug with the composite diverting particulates” (Sinclair: Sections [0016]-[0021], [0038], [0039], [0061] & [0079]).
With respect to Claim 13, Sinclair discloses and/or teaches the method as provided above with respect to Claim 12, and further discloses wherein the additional diverting agent is a second degradable polymer selected from the group as instantly claimed (Sinclair: Sections [0016]-[0021], [0038], [0039], [0061] & [0079]).
With respect to Claim 14, Sinclair discloses and/or teaches the method as provided above with respect to Claim 1, and further discloses “…further comprising allowing the composite diverting particulates to dissolve or degrade” (Sinclair: Sections [0016]-[0021], [0068], [0076] & [0087]). 
With respect to Claim 15, Sinclair discloses and/or teaches the method as provided above with respect to Claim 1, and further discloses “…wherein the treatment fluid is injected into the wellbore at or above a fracture gradient of the subterranean formation” (Sinclair: Section [0062]). 
With respect to Claim 18, Sinclair discloses a treatment fluid comprising: a base fluid (Sinclair: Sections [0017] & [0027]); and composite diverting particulates, wherein the composite diverting particulates each comprise a degradable polymer and an oil-soluble material (Sinclair: Sections [0016]-[0021], [0038], [0039], [0061] & [0079]).
As Sinclair discloses one or more materials as instantly claimed and/or described, the material(s) is considered an “oil-soluble material” as instantly claimed. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Products of identical chemical composition cannot have mutually exclusive properties. A chemical and its properties are inseparable. Therefore, if a prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01 (I), In re Best, 562 F.2d at 1255, 195 USPQ at 433, Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985), In re Ludtke, 441 F.2d 660,169 USPQ 563 (CCPA 1971 ), Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934). 
To the extent there is any difference between the oil-soluble material of Sinclair’s disclosure and the oil-soluble material of the method as instantly claimed, the difference is considered minor and obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention.
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the Office may make a rejection under both 35 U.S.C.102 and 103, expressed as a 102/103 rejection. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C.103 and for anticipation under 35 U.S.C.102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430,433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C.102/103 rejection is appropriate for these types of claims as well as for composition claims.
With respect to Claim 19, Sinclair discloses and/or teaches the fluid as provided above with respect to Claim 18, and further discloses wherein the degradable polymer comprises at least one degradable polymer selected from the group as instantly claimed, wherein the oil-soluble material comprises at least one material selected from the group as instantly claimed (Sinclair: Sections [0016]-[0021], [0038], [0039], [0061] & [0079]).
With respect to Claim 20, Sinclair discloses and/or teaches the fluid as provided above with respect to Claim 18, and further discloses “…wherein the composite diverting particulates each comprise a first region comprising the degradable polymer and a second region comprising the oil-soluble material, wherein the second region is coated by the first region, wherein the degradable polymer comprises a polyvinyl alcohol” (Sinclair: Sections [0016]-[0021], [0038], [0039], [0061] & [0079])
Claim Rejections - 35 USC § 103
Claims 10, 16 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair et al. (US 2006/0175059).
With respect to Claim 10, Sinclair discloses and/or teaches the method as provided above with respect to Claim 1, and further teaches wherein it is known in the art to employ compositions comprising solid particles of a homogenous mixture of components as suitable for subterranean applications, wherein the components are a polymer and oil-soluble material as instantly claimed and/or described (Sinclair: Section [0011]). As such, although the reference fails to explicitly disclose the above method steps in combination with “…the composite diverting particulates each comprise a homogenous compound that comprises the degradable polymer and the oil-soluble material” as instantly claimed, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to employ the composite diverting particulates comprising a homogenous compound as known in the art and as instantly claimed in order to yield predictable results in subterranean treatment.
With respect to Claim 16, Sinclair discloses and/or teaches the method as provided above with respect to Claim 1, and further teaches mixing of the treatment fluid components and pumping of the treatment fluid (Sinclair: Sections [0030] & [0031]). As such, although the reference fails to explicitly disclose mixing “in a mixer” and pumping “with a pump” as instantly claimed, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to employ a mixer for mixing and a pump for pumping as instantly claimed in order to yield predictable results in treatment fluid preparation and delivery. 
With respect to Claim 17, Sinclair discloses and/or teaches the method as provided above with respect to Claim 1, and further discloses wherein the degradable polymer comprises polyvinyl alcohol (Sinclair: Sections [0016]-[0021] & [0061]). Sinclair further teaches a particle size range that overlaps with the range as instantly claimed, wherein sizing is taught to be selected for efficient sealing and/or production of hydrocarbons (Sinclair: Sections [0016]-[0021], [0030], [0046], [0063] & [0076]) and suitable concentration ranges for the components of the treatment fluid (Sinclair: Sections [0045] & [0081]; and also teaches the use of tests to determine desired dissolution and/or degradation (Sinclair: Section [0087]; Examples). As such, although the reference fails to explicitly limit the amount of the respective components and the particle size to the ranges as respectively claimed, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to employ a suitable particle size and amount of the components for the desired sealing, dissolution and/or degradation insofar as because it has been held. "[W]here the general conditions of a claim are disclosed in prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). Therefore, based on the actual conditions encountered in the formation, one of ordinary skill would recognize the optimal particle size and respective component concentrations to employ therein in order to obtain the desired result. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Willberg et al. (US 2008/0200352) discloses methods and treatment fluids comprising degradable particulates in diversion applications.
Bour et al. (US 2012/0181034) discloses methods and treatment fluids comprising degradable particulates in diversion applications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANURADHA AHUJA whose telephone number is (571)272-3067. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANURADHA AHUJA/Primary Examiner, Art Unit 3674